DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Gwon (US 20190326361 A1, Published October 24, 2019) discloses a touch display panel comprising: 
a display unit comprising a plurality of pixels having an emissive area and a non-emissive area (Gwon at Figs 5-7, in particular, areas surrounding light emitting element is analogous to a non-emissive area); 
an encapsulation unit disposed on the display unit and encapsulating the plurality of pixels (Gwon at Fig. 5, encapsulation unit 140); 
a touch sensor unit comprising a plurality of touch sensors disposed on the encapsulation unit (Gwon at Figs. 3-6; ¶ [0040] discloses “Touch-sensing lines 154 and touch-driving lines 152 are disposed on the second inorganic encapsulation layer 146 of the encapsulation unit 140”);  
a color filter layer disposed on the touch sensor unit and comprising a color filter overlapping with the emissive area and a black matrix overlapping with the non-emissive area (Gwon at Fig. 9; ¶ [0077]); 
a touch routing line and a touch pad connected to each of the touch sensors and located in a bezel area (Gwon at Figs. 2, 5, routing lines 160 and touch pad 170; ¶ [0054] discloses “The touch pad 170 is connected to the routing line 160, which is disposed on the lateral surface of the encapsulation unit 140 via a lower connection electrode 182 and first and second upper connection electrodes 172 and 174”); 
a crack prevention layer disposed between the touch routing line and the touch pad in a bending area (Gwon at Figs. 2, 5, crack prevention layer 188; ¶ [0060] discloses “[0060] The crack prevention layer 188 is formed of an organic insulating material having greater strain and higher impact resistance than the inorganic insulating film.”); 
a touch link line interconnecting the touch routing line and the touch pad via a lower part of the crack prevention layer in the bending area (Gwon at Figs. 2, 5, second connection electrode 174 is below crack prevention layer 188); and 
a touch passivation layer disposed on each of the touch sensors (Gwon at Fig. 5, touch protection film 158; ¶ [0052] discloses “The touch protective film 158 is formed to cover the touch-sensing lines 154 and the touch-driving lines 152, thus preventing the touch-sensing lines 154 and the touch-driving lines 152 from corroding due to external moisture or the like. The touch protective film 158 is formed in a film or thin-film configuration using an organic insulating material such as epoxy or acrylic, or is formed of an inorganic insulating material such as SiNx or SiOx.”).
The embodiment of Fig. 5 does not disclose that the touch link line has the touch passivation layer, and that the touch passivation layer comprises: a first end cover area covering an end of the touch routing line on a first end of the crack prevention layer; and a second end cover area covering an end of the touch pad in a pad area comprising a second end of the crack prevention layer.
However, the embodiment of Fig. 10 does disclose that the touch link line has the touch passivation layer, and that the touch passivation layer comprises: a first end cover area covering an end of the touch routing line on a first end of the crack prevention layer; and a second end cover area covering an end of the touch pad in a pad area comprising a second end of the crack prevention layer (Gwon at Fig. 10, lateral protection films 148; ¶ [0080] discloses “The lateral protective films 148 shown in FIG. 10 are formed to cover the lateral surfaces of the routing line 160 and the touch pad 170, which are exposed to the outside, in order to prevent the exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 can prevent an increase in resistance due to defective electrochemical corrosion, which may be caused by exposure of the lateral surfaces of the routing line 160 and the touch pad 170. The lateral protective films 148 are formed together with the touch protective film 158 and are formed of the same material as the touch protective film 158. For example, the lateral protective films 148 are formed in a film or thin-film configuration using an organic insulating material such as epoxy or acrylic, or are formed of an inorganic insulating material such as SiNx or SiOx.”).
The embodiment of Fig. 5 of Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  The embodiment of Fig. 10 of Gwon discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the embodiment of Fig. 5 of Gwon the teachings of the embodiment of Fig. 10 of Gwon for the predictable result of preventing electrochemical corrosion of routing lines 160 and touch pads 170 (Gwon at ¶ [0080]).
Gwon does not disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area.
However, Oh (US 20190035860 A1, Published January 31, 2019)does disclose that the touch passivation layer is extended to cover a side profile of an end of the encapsulation unit in a bezel area and extended to cover the touch link line in the bezel area (Oh at Figs. 7, 9D, in particular, touch protective film 190).
 Gwon discloses a base touchscreen device upon which the claimed invention is an improvement.  Oh discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Gwon the teachings of Oh for the predictable result of providing an organic light emitting display having touch sensors which may achieve process simplification and cost reduction, and a method of fabricating the same (Oh at ¶ [0006]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein the touch passivation layer covers the first and second ends of the crack prevention layer.

As to claim 12, claim 12 is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/15/2022